DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 5 is objected to because of the following informalities:  line 2 recites “passivation oxide layer” but is missing “a” and should be “a passivation oxide layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeya et al. US PGPub. 2018/0012949. 	Regarding claim 1, Takeya teaches a micro [0002] light emitting diode pixel structure (100, fig. 1) [0039], comprising:  	a plurality of micro light emitting diode devices (112, fig. 1) [0040] in a dielectric layer (125, fig. 1) [0040] and [0060];  	a transparent conducting oxide layer (116, fig. 1, made of ITO, [0055]) [0040] above the dielectric layer (125); and  	a color conversion device (123, fig. 1) [0040] above the transparent conducting oxide layer (116) and over one of the plurality of micro light emitting diode devices (112) (Takeya et al., fig. 1).  	The color conversion device (123) is considered to be over one of the plurality of micro light emitting diode devices (112) because it is over all or at least one of the plurality of micro light emitting diode devices (112). In order to overcome this grounds of rejection, the examiner suggests amending the limitation such that the color conversion device is over only one of the plurality of micro light emitting diode devices and not over the other micro light emitting diode devices of the plurality of micro light emitting diode devices of the pixel structure. 	Regarding claim 13, Takeya teaches a micro [0002] light emitting diode pixel structure (100, fig. 1) [0039], comprising: a substrate (130, fig. 1) [0070] having a plurality of conductive interconnect structures (134, fig. 1) [0070] in a first dielectric layer (SiNx, [0072]) thereon;  	a plurality of micro light emitting diode devices (112, fig. 1) [0040] in a second dielectric layer (125, fig. 1) [0040] and [0060] above the first dielectric layer (SiNx of the 130 layer), individual ones of the plurality of micro light emitting diode devices (112) electrically coupled [0070] to a corresponding one of the plurality of conductive interconnect structures (134), wherein the second dielectric layer (125) is separate and distinct from the first dielectric layer (SiNx of 130); 	a transparent conducting oxide layer (116, fig. 1, made of ITO, [0055]) [0040] on the plurality of micro light emitting diode devices (112) and on the second dielectric layer (125); and  	a color conversion device (123, fig. 1) [0040] above the transparent conducting oxide layer (116) and over one of the plurality of micro light emitting diode devices (112) (Takeya et al., fig. 1). 	Regarding claim 17, Takeya teaches the micro light emitting diode pixel structure of claim 13, wherein the substrate (130) is a silicon substrate comprising metal oxide semiconductor (CMOS) devices or thin film transistor (TFT) devices (TFT [0070]) coupled to the plurality of conductive interconnect structures (134) (Takeya et al., fig. 1, [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. US PGPub. 2018/0012949 as applied to claim 1 above, and further in view of Lee et al. US PGPub. 2019/0121176. 	Regarding claim 2, Takeya does not teach the micro light emitting diode pixel structure of claim 1, wherein the color conversion device (123) comprises a color conversion device material layer sandwiched between a plurality of silicon oxide layers. 	However, Lee teaches a micro light emitting diode pixel structure (fig. 5-6) wherein the color conversion device (2, fig. 5-6) [0098] comprises a color conversion device material layer (320a +321a, fig. 5-6) [0097] sandwiched between a plurality of silicon oxide layers (CL1-CL4, fig. 6) [0102] (Lee et al., fig. 5-6). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the color conversion device of Takeya with the color conversion device of Lee because a color conversion device as taught by Lee having a color conversion material sandwiched between a plurality of silicon oxide layers is well known in the art and such material/structure is art recognized and suitable for the intended purpose of protecting the low refractive layers and color conversion material and reducing any increase in refractive indices (Lee t al., [0104]) (see MPEP 2144.07).


 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. US PGPub. 2018/0012949 in view of Lee et al. US PGPub. 2019/0121176 as applied to claim 2 above, and further in view of Hwang et al. US PGPub. 2020/0091226. 	Regarding claim 3, Takeya in view of Lee does not teach the micro light emitting diode pixel structure of claim 2, wherein the color conversion device material layer comprises a photoresist material with quantum dots therein. 	However, Hwang teaches a micro light emitting diode pixel structure (fig. 1) wherein the color conversion device material layer (130G, fig. 1) [0070] comprises a photoresist material with quantum dots therein [0070] (Hwang et al., fig. 1, [0070]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the color conversion material of Takeya and Lee with the color conversion material of Hwang because quantum dots in photoresist is well-known in the art and such substitution is art recognized equivalence for the same purpose (as color conversion layers) to obtain predictable results such as excellent color reproduction (see MPEP 2144.06).
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. US PGPub. 2018/0012949 as applied to claim 1 above, and further in view of Herner US PGPub. 2019/0355702. 	Regarding claim 5, Takeya does not teach the micro light emitting diode pixel structure of claim 1, wherein the color conversion device (123) is included in passivation oxide layer, the passivation oxide layer over the transparent conducting oxide layer (116). 	However, Herner teaches a micro light emitting diode pixel structure (fig. 9) wherein the color conversion device (410, fig. 9) []0062 is included in passivation oxide layer (silicon oxide 420, fig. 9) [0062], the passivation oxide layer (420) over the transparent conducting oxide layer (450, fig. 9) [0065] (Herner, fig. 9, [0062]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Takeya such that the color conversion device is included in a passivation oxide layer as taught by Herner in order to the light emitting device from moisture intrusion and/or mobile ions which might degrade it (Herner, [0062]). 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. US PGPub. 2018/0012949 as applied to claim 1 above, and further in view of Ahmed et al. US PGPub. 2018/0097033.
 	Regarding claim 9, Takeya does not teach the micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices (112) is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices. 	However, Ahmed teaches a micro light emitting diode pixel structure (600, fig. 6) [0035], wherein a plurality of micro light emitting diode devices (602, 604, fig. 6) [0035] is a plurality of GaN nanowire-based or nanopyramid-based micro light emitting diode devices [0036] (Ahmed et al., fig. 6, [0035-0036]).
 At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the plurality of micro light emitting diode devices of Takeya with the plurality of micro light emitting diode devices of Ahmed because GaN nanowire-based as taught by Ahmed are well-known in the art and such material/structure are art recognized and suitable for the intended purpose of lowering cost, reducing defects and increasing power efficacy (Ahmed et al., [0021]) (see MPEP 2144.07).

 	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. US PGPub. 2018/0012949 as applied to claim 1 above, and further in view of Iguchi US PGPub. 2020/0052033. 	Regarding claim 10, Takeya teaches the micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices (112), the transparent conducting oxide layer (116), and the color conversion device (123) form a front plane (fig. 1; hereinafter called 112-123) of the micro light emitting diode pixel structure (100), and wherein the micro light emitting diode pixel structure (100) further comprises a backplane (130, fig. 1) [0070] beneath the front plane (112-123), the backplane (130) comprising a substrate (130, fig. 1) having an insulating layer (SiNx, [0070]) thereon; and a plurality of pixel thin film transistor circuits (TFT drive circuit, [0070]) in and on the insulating layer (SiNx) (Takeya, fig. 1, [0070]). 	But Takeya fails to teach the backplane (130) comprising: a glass substrate having an insulating layer thereon; and a plurality of pixel thin film transistor circuits (TFT) in and on the insulating layer, each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO). 	However, Iguchi teaches micro light emitting diode pixel structure (2, fig. 2) [0028] comprising a backplane (50, fig. 2) [0029] comprising: a glass substrate (60, fig. 2) [0037] having an insulating layer (67, fig. 2) [0038] thereon; and a plurality of pixel thin film transistor circuits (TFT, fig. 2) [0037] in and on the insulating layer (67), each of the pixel thin film transistor circuits (TFT) comprising a gate electrode (62, fig. 2) [0037] and a channel (61, fig. 2) [0037] comprising polycrystalline silicon [0037] or indium gallium zinc oxide (IGZO) [0037] (Iguchi, fig. 2, [0037]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the thin film transistor circuits and substrate of Takeya with the thin film transistor circuits and substrate of Iguchi because glass substrates are well-known in the art and used for allowing light to pass though while the TFT circuits with polycrystalline silicon or indium gallium zinc oxide (IGZO) are also well-known in the art such substitution is art recognized equivalence for the same purpose (as TFT devices for driving individual pixels/LEDs) to obtain predictable results (see MPEP 2144.06).
Regarding claim 11, Takeya in view of Iguchi teaches the micro light emitting diode pixel structure of claim 10, wherein each of the pixel thin film transistor circuits (TFT 130, fig. 1) is to drive [0070] at least one of the plurality of micro light emitting diode devices (112) (Takeya, fig.1, [0070]).
Allowable Subject Matter
Claims 4, 6, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a micro light emitting diode pixel structure wherein “the plurality of silicon oxide layers of the color conversion device comprises an oxide-oxide bond interface between the transparent conducting oxide layer and the color conversion device material layer” as recited in claim 4 in combination with the rest of the limitations of claims 1-2; 	a micro light emitting diode pixel structure wherein “the plurality of micro light emitting diode devices comprises a green micro light emitting diode device, a first blue micro light emitting diode device, and a second blue micro light emitting diode device” as recited in claim 6 and in combination with the rest of the limitations of claim 1;  	a micro light emitting diode pixel structure wherein “each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror” as recited in claim 12 and in combination with the limitations of claims 1 and 10; and
a micro light emitting diode pixel structure wherein “the plurality of micro light emitting diode devices comprises a green micro light emitting diode device, a first blue micro light emitting diode device, and a second blue micro light emitting diode device” as recited in claim 14 and in combination with the rest of the limitations of claim 13. 	Claims 7-8 and 15-16 are also objected to as allowable for further limiting and depending upon objected claims 6 and 14. 	Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a micro light emitting diode pixel structure wherein “the micro light emitting diode device in the second dielectric layer is offset from the plurality of micro light emitting diode devices in the first dielectric layer” in combination with “the second dielectric layer above the first dielectric layer” as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Claims 19-25 are also allowed for further limiting and depending upon allowed claim 18.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892